Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION:
	Paragraph [0001], line 2, after “2018,”, insert – now U.S. Patent No. 10,743,647, --.

IN THE CLAIMS:
	Claim 15, line 1, delete “oral care implement” and insert – monofilament bristle --.
	Claim 16, line 1, delete “oral care implement” and insert – monofilament bristle --.
	Claim 17, line 1, delete “oral care implement” and insert – monofilament bristle --.
	Claim 18, line 1, delete “oral care implement” and insert – monofilament bristle --.
	Claim 19, line 1, delete “oral care implement” and insert – monofilament bristle --.
	Claim 19, line 1, delete “15” and insert – 18 --.
	Claim 20, line 1, delete “oral care implement” and insert – monofilament bristle --.
	Claim 20, line 1, delete “15” and insert – 19 --.




	The above changes to the preambles of claims 15, 16, 17, 18, 19 and 20 were made only for consistency purposes with respect to the preamble of independent claim 1.
	The change to the dependency of claim 19 was made to overcome a clear lack of proper antecedent basis matter (“the sheath”).
	The change to the dependency of claim 20 was made to overcome a clear lack of proper antecedent basis matter (“the third component”).

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 1, in particular, a monofilament bristle comprising: a tip portion extending from the body portion; co-extruded first and second components, the first component being a first color and forming a first lobe of the multi-lobed transverse cross-section, the second component being a second color, which is different from the first color, and forming a second lobe of the multi-lobed transverse cross-section; and each of the first and second components forming a longitudinal section of the body portion, with an interface between the first and second components extending substantially parallel to the longitudinal axis, or all of the limitations of claim 7, in particular, an oral care implement comprising: the at least one bristle tuft comprising at least one monofilament bristle bent into a U-shape and mounted to the head so that: (1) a first leg of the monofilament bristle extends from the front surface of the head and comprises a first body portion and a first tip portion; and (2) a second leg of the monofilament bristle extends from the front surface of the head and comprises a second body portion and a second tip portion; each of the first and second body portions of the at least one monofilament bristle having a multi-lobed transverse .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Fischer et al., Binet et al., Driesen et al., Sano, Yin and Pusch et al. are pertinent to various U-shaped or monofilament bristle arrangements.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723